DETAILED ACTION
Application 16/580876, “BATTERY MODULE PRINTED CIRCUIT BOARD ASSEMBLY SYSTEM AND METHOD”, is a continuation of 15/658239 (now USP 10468654), which is a continuation of 14/230915 (now USP 9716263), which was US filed on 5/31/14 and claims priority from a provisional application filed on 9/6/13. 
This Office Action on the merits is in response to communication filed on 8/6/20.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high current interconnect" in claim 28 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of the art rejections below, any interconnect which is capable of receiving an abnormally large current is interpreted to be a high current interconnect.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 24 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi (US 2010/0124693).
Regarding claim 21, Kosugi teaches a method of manufacturing a battery module (e.g. Figures 3, 4) for use in a vehicle (non-limiting statement of intended use), comprising: disposing a plurality of battery cells into a lower housing;
disposing an assembly (including at least items 28 and 18) over the plurality of battery cells (items 10) in the lower housing (item 16), wherein the assembly comprises a lid (item 28) and a plurality of bus bar interconnects (items 18) disposed on the lid (see Figure 3);
disposing a printed circuit board (PCB) assembly (item 14) onto the assembly; and
electrically coupling portions of the assembly, portions of the PCB assembly, and the plurality of battery cells to each other (paragraphs [0034-0036]).

Regarding claim 23, Kosugi remains as applied to claim 21.  Kosugi further teaches the method comprising electrically coupling the plurality of battery cells together by coupling at least one of the bus bar interconnects to battery terminals of two adjacent battery cells of the plurality of battery cells (paragraph [0022]; Figure 4).

Regarding claim 24, Kosugi remains as applied to claim 21.  Kosugi further teaches the method comprising assembling the assembly, wherein assembling the assembly comprises mounting the plurality of bus bar interconnects onto the lid (Figure 3 illustrates bus bar interconnects 18 mounted on the lid 28).

Regarding claim 27, Kosugi remains as applied to claim 21.  Kosugi further teaches the method comprising coupling a plurality of voltage sense connection tabs (e.g. items 36) to a PCB of the PCB assembly (item 14), and disposing the PCB assembly to the assembly such that each of the plurality of voltage sense connection tabs contacts a corresponding one of the plurality of bus bar interconnects of the assembly (see Figure 3 where the sensing tabs 36 contact the bus bar interconnects 18).

Regarding claim 28, Kosugi remains as applied to claim 21.  Kosugi further teaches the method wherein the PCB assembly comprises a PCB and a high current interconnect (Figure 6 item 52) mounted onto the PCB.  As described in paragraph [0036], resistors 52 protect the PCB from overdischarge [excessive current]; thus, the resistors 52 function as high current interconnects connecting the PCB to the underlying electrical structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693) and GroBe (US 2012/0100761).
Regarding claim 22, Kosugi remains as applied to claim 21.  Kosugi does not appear to teach the method further comprising disposing an adapter onto a first terminal on each of the plurality of battery cells, wherein the adapter is configured to transition an electrical connection from a first material to a second material; and disposing the assembly over the adapter on the first terminal to electrically couple the first terminal made of the first material to one of the plurality of bus bar interconnects made of the second material.
In the battery art, GroBe teaches an adapter for connecting terminals to interconnects, the adapter being configured to transition an electrical connection from a first material to a second material in order electrically couple a first terminal made of the first material to an interconnects made of a second material (see GroBe at abstract, paragraphs [0008, 0005]) for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection compared to prior art connection means (paragraphs [0010-0013]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to connect the a first terminal of the battery cells to the bus bar interconnects using an adapter configured to transition an electrical connection from a first material to a second material for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection as taught by GroBe.


Claims 25, 30, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693) and Olsson (US 2014/0154535).
Regarding claim 25, Kosugi remains as applied to claim 24.  Kosugi does not appear to teach the method wherein assembling the assembly comprises coupling a vent guide to the lid, wherein the vent guide is configured to direct gases vented from the plurality of battery cells out of the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure, the lid further including a vent guide (Figures 1, 7, paragraphs [0009, 0067]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a vent guide coupled to the lid as taught by Olsson for the benefit of providing an evacuation means for excess gases, heat or pressure (paragraph [0009, 0067, 0074])

Regarding claim 30, Kosugi remains as applied to claim 21.  Kosugi does not appear to teach the method further comprising coupling a cover to the lower housing to hermetically seal the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure (Figures 1, 7, paragraphs [0009, 0067]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a vented cover hermetically 

Regarding claim 31, Kosugi teaches a battery module (e.g. Figures 3, 4) comprising:  a lower housing (item 16); a plurality of battery cells (items 10), wherein the plurality of battery cells are electrically coupled together to produce a voltage (paragraph [0022]; Figure 4); an assembly (including at least items 28 and 18) disposed over the battery cells and coupled to the lower housing (paragraph [0029]), wherein the assembly comprises a lid (item 28) and a plurality of bus bar interconnects (item 18) mounted on the lid (see Figure 3); and a printed circuit board (PCB) assembly (item 14) disposed on and coupled to the assembly (coupling at least via screws 62), wherein the PCB assembly comprises a PCB (item 14).

Kosugi does not appear to teach the battery module further including a cover disposed over and coupled to the lower housing to hermetically seal the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure (Figures 1, 7, paragraphs [0009, 0067]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a vented cover hermetically sealed to the lower housing as taught by Olsson for the benefit of thermally and/or chemically isolating the battery module from the environment.

Regarding claim 35, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach the assembly further including a vent guide is configured to direct gases vented from the plurality of battery cells out of the battery module.
In the battery art, Olsson teaches a battery module comprising a cover which couples to a lower housing thereby forming a sealed enclosure, the cover further including a vent guide (Figures 1, 7, paragraphs [0009, 0067]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a sealed enclosure including a vent guide to route gases out of the module as taught by Olsson for the benefit of providing an evacuation means for excess gases, heat or pressure (paragraph [0009, 0067, 0074])

Claims 26 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (US 2010/0124693).
Regarding claim 26, Kosugi remains as applied to claim 21.  Kosugi does not expressly teach the method comprising coupling the lid to the lower housing via an attachment feature on the lid configured to interface with a feature on the lower housing.
However, Kosugi does teach “The lid body 28 is fixed to the cover body 26 so as to overlie the ceiling wall 26a of the cover body 26, thereby covering one end face of each secondary battery 10” at paragraph [0029].
“Fixed to” as described in paragraph [0029] renders obvious the claimed attachment feature on the lid and interface feature on the lower housing, at least because a skilled artisan would understand mechanical fixing using coupling elements 
It is noted that the lid 28 and adjacent lower housing 26 of Kosugi are illustrated to include aligning holes in the four corners thereof (see Figure 4) further suggesting a coupling means.

Regarding claim 29, Kosugi remains as applied to claim 21.  Kosugi further teaches the method wherein electrically coupling portions of the assembly, portions of the PCB assembly, and the plurality of battery cells to each other comprises laser welding each of the plurality of bus bar interconnects to a terminal of a corresponding one of the plurality of battery cells (paragraph [0031] teaches laser welding bus bars to battery terminals).

Kosugi does not explicitly teach laser welding the voltage sense connection tabs 36 of the PCB assembly onto the bus bar interconnects 18.
However, Kosugi does teach that the tabs 36 and bus bars 18 are formed of the same conductive material (paragraph [0030]).
It would have been obvious to use laser welding to join the tabs 36 to the bus bars 18 since laser welding is a commonly used and effective technique known in the art at the time of invention for uniting similar metals.  



Claims 30, 31, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693) and Reis (US 2011/0262793).
Regarding claim 30, Kosugi remains as applied to claim 21.  Kosugi does not appear to teach the method further comprising coupling a cover to the lower housing to hermetically seal the battery module.
In the battery art, Reis teaches a method of making a battery comprising coupling a cover (item 104) to a lower housing (item 102) to hermetically seal a battery module therein (abstract, paragraph [0019]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a cover hermetically sealed to the lower housing as taught by Reis for the benefit of thermally and/or chemically isolating the battery module from the environment.

Regarding claim 31, Kosugi teaches a battery module (e.g. Figures 3, 4) comprising:  a lower housing (item 16); a plurality of battery cells (items 10), wherein the plurality of battery cells are electrically coupled together to produce a voltage (paragraph [0022]; Figure 4); an assembly (including at least items 28 and 18) disposed over the battery cells and coupled to the lower housing (paragraph [0029]), wherein the assembly comprises a lid (item 28) and a plurality of bus bar interconnects (item 18) mounted on the lid (see Figure 3); and a printed circuit board (PCB) assembly (item 14) disposed on and coupled to the assembly (coupling at least via screws 62), wherein the PCB assembly comprises a PCB (item 14).

Kosugi does not appear to teach the battery module further including a cover disposed over and coupled to the lower housing to hermetically seal the battery module.
In the battery art, Reis teaches a battery comprising a cover (item 104) disposed over and coupled to a lower housing (item 102) to hermetically seal a battery module therein (abstract, paragraph [0019]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a cover hermetically sealed to the lower housing as taught by Reis for the benefit of thermally and/or chemically isolating the battery module from the environment.

Regarding claim 32, Kosugi remains as applied to claim 31.  Kosugi further teaches wherein at least one of the plurality of bus bar interconnects are electrically coupled between terminals of adjacent battery cells of the plurality of battery cells (paragraph [0022]; Figure 4).

Regarding claim 36, Kosugi remains as applied to claim 31.  Kosugi further teaches wherein the PCB assembly comprises a voltage sense connection tab (e.g. items 36) mounted to the PCB (item 14) and configured to electrically couple one of the plurality of bus bar interconnects with a voltage lead on the PCB (see Figure 3 where the sensing tabs 36 contact the bus bar interconnects 18).


Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Reis (US 2011/0262793) and GroBe (US 2012/0100761).
Regarding claim 33 and 34, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach wherein each of the plurality of battery cells comprises a first terminal made of a first material and a second terminal made of a second material, and as to claim 33, wherein at least one of the plurality of bus bar interconnects is configured to facilitate a transition from the first material to the second material, or as to claim 34, wherein the battery module comprises a plurality of adapters coupled to the first terminals on the plurality of battery cells, wherein the adapters are configured to facilitate a transition from the first material to the second material.
In the battery art, GroBe teaches it desirable to make first and second terminals of different materials for chemical energy considerations (paragraph [0005]) and a battery cell connector for connecting terminals to interconnects, the connector therefore readable on a bus bar, an adapter, or a combination thereof, the connector being configured to transition an electrical connection from a first material to a second material in order electrically couple a first terminal made of the first material to a second terminal or interconnect made of a second material (see GroBe at abstract, paragraphs [0008, 0005]) for the benefit of improving electrical connection, lowering resistance, and/or improving economy of the connection compared to prior art connection means (paragraphs [0010-0013]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to design the battery module of Kosugi such that each of the plurality of .

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Reis (US 2011/0262793) and Grebenkemper (US 2005/0225955).
Regarding claim 37, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach wherein the PCB comprises a multi-layered PCB comprising:  circuitry disposed on at least one internal layer of the multi-layered PCB; a first external ground cage layer as a first external layer of the multi-layered PCB; and a second external ground cage layer as a second external layer of the multi-layered PCB.
In the analogous art of PCB design, Grebenkemper teaches a multi-layered PCB comprising:  circuitry disposed on at least one internal layer of the multi-layered PCB (Figure 1 item 104; paragraph [0018]); a first external ground cage layer as a first external layer of the multi-layered PCB (Figure 1 upper item 106; paragraph [0018]); and a second external ground cage layer as a second external layer of the multi-layered PCB (Figure 1 lower item 106; paragraph [0018]).
.

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosugi (US 2010/0124693), Reis (US 2011/0262793) and Nishihara (US 2012/0019061).
Regarding claim 38, Kosugi remains as applied to claim 31.  Kosugi does not appear to teach a shunt disposed across a first surface of the PCB, wherein a second surface of the shunt directly contacts the first surface of the PCB, and wherein the shunt is electrically coupled between the plurality of battery cells and a terminal of the battery module.
In the battery art, Nishihara teaches a battery module wherein a shunt (shaded portion of Figure 9) disposed across a first surface of the PCB (Figure 9 item 50), wherein a second surface of the shunt directly contacts the first surface of the PCB (see Figure 9), and wherein the shunt is electrically coupled between the plurality of battery cells and a terminal of the battery module (for example, Figure 8 illustrates a shunt resistor 40C coupled between battery cells and a terminal as described in paragraph 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kosugi by providing a shunt disposed across a first surface of the PCB, wherein a second surface of the shunt directly contacts the first surface of the PCB, and wherein the shunt is electrically coupled between the plurality of battery cells and a terminal of the battery module for the benefit of facilitating electrical measurement of the battery as taught by Nishihara.


Art Relevant or Related to Applicant’s Disclosure
48.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant' s invention as claimed: Darroman (US 2011/0292617), Ockenfuss (US 2009/0041994), Miller (US 2004/0238205), Shimizu (US 2011/0076521), Scheucher (US 2008/0213652).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723